Name: Commission Regulation (EEC) No 2681/93 of 30 September 1993 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 245/431 . 10. 93 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2681/93 of 30 September 1993 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, 1740/78 Q, provides that the levy thus determined, increased by the fixed component, is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above :Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1993 on the common organization of the market in cereals ('), as amended by Regulation (EEC) No 2193/93 (2), and in particular Article 11 (3) thereof, Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regulation (EEC) No 715/90 on the arrangements appli ­ cable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States (8), extended by Regulation (EEC) No 444/92 0 ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1544/93 (4), and in particular Article 12 (4) thereof, Whereas Article 3 (4) of Council Regulation (EEC) No 3763/91 (10), as amended by Regulation (EEC) No 3714/92 (n), allows that within the limit of an annual quantity of 8 000 tonnes, the levy shall not be applied to imports into the French department of Reunion of wheat bran falling within CN code 2302 30 from the African, Caribbean and Pacific (ACP) States ; Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 1 1 ( 1 ) (A) of Regulation (EEC) No 1766/92 and Article 12 (1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Commission Regulation (EEC) No 1620/93 of 25 June 1993 on the import and export system for products processed from cereals and rice (*), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month preceding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importa ­ tion is calculated on the basis of the quantities of basic products considered to have been used in the manufac ­ ture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas, pursuant to Article 101 (1 ) of Council Decision 91 /482/EEC of 25 July 1991 on the association of the overseas countries and territories with the European Economic Community (12) no levies shall apply on imports of products originating in the overseas countries and territories ; Whereas Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (13), as last amended by Regulation (EEC) No 1028/93 (14), reduces by 50 % the levy or importation into the Community of products of CN code 1108 13 00, within the limit of a fixed amount of 5 000 tonnes a year ; Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals (^ as last amended by Regulation (EEC) No 0 OJ No L 202, 26. 7. 1978, p. 8 . ( ») OJ No L 84, 30. 3 . 1990, p. 85. (') OJ No L 52, 27. 2. 1992, p. 7. (,#) OJ No L 356, 24. 12. 1991 , p. 1 . (") OJ No L 378, 23. 12. 1992, p. 23. (&gt;) OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5. 8 . 1993, p. 22. 0 OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 154, 25. 6. 1993, p. 5. 0 OJ No L 155, 26. 6. 1993, p. 29. (j OJ No L 168, 25. 6. 1974, p. 7. (12) OJ No L 263, 19 . 9. 1991 , p. 1 . H OJ No L 108, 1 . 5. 1993, p. 1 . (,J) OJ No L 370, 31 . 12. 1990, p . 121 No L 245/44 Official Journal of the European Communities 1 . 10 . 93 and are used as the basis for determining the agricultural conversion rates of the Member States' currencies ; whereas detailed rules on the application and determina ­ tion of these conversions were set by Commission Regu ­ lation (EEC) No 1068/93 (% HAS ADOPTED THIS REGULATION : Article 1 Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries ('), as last amended by Regulation (EEC) No 3909/92 (2), lay down the terms on which the import levy is limited to 6 % ad valorem ; Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (3), as amended by Regulation (EEC) No 222/88 (4), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 1766/92 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas the representative market rates defined in Article 1 of Council Regulation (EEC) No 3813/92 (*) are used to convert amounts expressed in third country currencies The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 1766/92 and in Article 1 (1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 1620/93 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 September 1993. For the Commission Rene STEICHEN Member of the Commission (l) OJ No L 43, 13. 2. 1987, p. 9 . 0 OJ No L 394, 31 . 12. 1992, p. 23. (3) OJ No L 281 , 1 . 11 . 1975, p. 20. (4) OJ No L 28, 1 . 2. 1988, p. 1 . O OJ No L 387, 31 . 12. 1992, p. 1 . I6) OJ No L 108 , 1 . 5. 1993, p. 106. 1 . 10 . 93 Official Journal of the European Communities No L 245/45 ANNEX to the Commission Regulation of 30 September 1993 fixing the import levies on products processed from cereals and rice (ECU/tonne) (ECU/tonne) Import levies fl Import levies f) CN code ACP Third countries (other than ACP) CN code ACP Third countries (other than ACP) 0714 10 lO (') 105,34 111,99 071410 91 108,97 0 0 108,97 071410 99 107,16 111,99 0714 90 11 108,97 0 0 108,97 0714 90 19 107,16 0 111,99 1102 20 10 175,90 181,94 1102 20 90 99,67 102,69 1102 30 00 134,92 137,94 1102 90 10 196,15 202,19 1102 90 30 157,63 163,67 110290 90 103,35 106,37 11031200 157,63 163,67 1103 13 10 175,90 181,94 1103 13 90 99,67 102,69 1103 14 00 134,92 137,94 1103 19 10 204,46 210,50 1103 19 30 196,15 202,19 1103 19 90 103,35 106,37 1103 21 00 159,14 165,18 1103 29 10 204,46 210,50 1103 29 20 196,15 202,19 1103 29 30 157,63 163,67 1103 29 40 175,90 181,94 1103 29 50 134,92 137,94 1103 29 90 103,35 106,37 11041110 111,15 114,17 110411 90 217,94 223,98 1104 12 10 89,32 92,34 110412 90 175,14 181,18 1104 19 10 159,14 165,18 1104 19 30 204,46 210,50 110419 50 175,90 181,94 1104 19 91 229,10 235,14 11041999 182,38 188,42 110421 10 174,35 177,37 1104 21 30 174,35 177,37 1104 21 50 272,43 278,47 1104 21 90 111,15 114,17 1104 22 10 10 0 89,32 92,34 1 1 04 22 1 0 90 0 1 57,63 1 60,65 1104 22 30 157,63 160,65 1104 22 50 140,11 143,13 1104 22 90 89,32 92,34 1104 23 10 156,35 159,37 1104 23 30 156,35 159,37 1104 23 90 99,67 102,69 1104 29 11 117,59 120,61 1104 29 15 151,07 154,09 1104 29 19 162,11 165,13 1104 29 31 141,46 144,48 1104 29 35 181,74 184,76 1104 29 39 162,11 165,13 1104 29 91 90,18 93,20 1104 29 95 115,86 118,88 1104 29 99 103,35 106,37 1104 30 10 66,31 72,35 1104 30 90 73,29 79,33 1106 20 10 105,34 0 111,99 1106 20 90 153,70 0 177,88 1108 11 00 194,50 215,05 1108 1200 157,33 177,88 1108 13 00 157,33 177,88 0 1108 1400 78,66 177,88 1108 19 10 193,47 224,30 1108 19 90 78,66 0 177,88 1109 00 00 353,64 534,98 1702 30 51 205,21 301,93 1702 30 59 157,33 223,82 1702 30 91 205,21 301,93 1702 30 99 157,33 223,82 1702 40 90 157,33 223,82 1702 90 50 157,33 223,82 1702 90 75 214,98 311,70 1702 90 79 149,51 216,00 2106 90 55 157,33 223,82 230210 10 41,31 47,31 230210 90 88,53 94,53 2302 20 10 41,31 47,31 2302 20 90 88,53 94,53 2302 30 10 41,31 0 47,31 2302 30 90 88,53 0 94,53 2302 40 10 41,31 47,31 2302 40 90 88,53 94,53 2303 10 11 195,44 376,78 1 . 10 . 93No L 245/46 Official Journal of the European Communities (') 6 % ad valorem, subject to certain conditions . (2) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products originating in the African, Caribbean and Pacific States :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 9011 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90. (3) Taric code : clipped oats . (4) Taric code : CN code 110422 10, other than 'clipped oats'. 0 Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50 % within the limit of a fixed quantity of 5 000 tonnes. 0 In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States. O No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC. (*) Under the terms of Regulation (EEC) No 3763/91 the levy does not apply to wheat bran originating in the African, Caribbean and Pacific States (ACP) and directly imported into the French department of Reunion.